 


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

    VINCENT DOMÍNGUEZ-SCHUGT,
    MARIO DOMÍNGUEZ-BURGUETTE,
    ROSWITHA DOMÍNGUEZ,
    STEPHAN DOMÍNGUEZ,                                       Case No. 18-cv-231-jdp
    AND SULI DOMÍNGUEZ,

           Plaintiffs,

      v.

    STATE OF WISCONSIN, COUNTY OF DUNN,
    TOWN OF WESTON, BARRETT BRENNER,
    ERIC KLEVEN, NICHOLAS P. LANGE,
    BRENT D. SKINNER, CINDY WANG,
    JENNIFER A. STEINMEYER, JENNY NYHUS,
    MEGAN MITTLESTADT, DORIS MEYER,
    CALVIN CHRISTIANSON, DENNIS P. SMITH,
    JULIE A. WATHKE, AND BRAD D. SCHIMEL,

           Defendants.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants granting their motions to dismiss, denying plaintiffs’ motion for

preliminary injunctive relief and dismissing plaintiffs’ state law claims without

prejudice to plaintiffs filing them in state court.




           /s/                                                      2/21/2019
           Peter Oppeneer, Clerk of Court                           Date




 
